Citation Nr: 0025198	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  90-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant, his former spouse and a church official


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1971.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  (The veteran has moved to Ohio, and his claim is 
now being handled by the Cleveland RO.)  

The veteran's claim was remanded by the Board to the RO for 
evidentiary development in decisions dated in March 1991, 
February 1992 and May 1993.  Most recently, in a decision 
dated in December 1995, the Board remanded the case to afford 
the veteran an additional hearing before a member of the BVA 
at the RO.  In a statement from the veteran signed in August 
1996 and submitted by his representative to the Board in 
September 1996, the veteran withdrew his request for a 
personal hearing before the BVA.  

Also, in a statement from the veteran dated in August 1996 
and submitted by the veteran's representative to the Board in 
September 1996, the veteran withdrew the issue of entitlement 
to service connection for residuals of exposure to toxic gas 
or chemicals, including Agent Orange.

In October 1996, the Board referred this case to the VA 
Office of Inspector General (IG) for an opinion concerning 
the authenticity of certain documents contained in the claims 
file.  A report from the IG, dated in March 1997, was 
received by the Board and was made available to the veteran 
and his representative for review and an opportunity to 
submit any additional evidence or argument.  In statements 
submitted by the veteran's representative in June and July 
1997, the veteran responded with additional argument and 
evidence.  

A BVA decision dated in September 1997 affirmed the RO's 
denial of service connection for PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to that appeal filed a 
Joint Motion For Remand And For Stay Of Proceedings Pending A 
Ruling On This Motion (Joint Motion)  In an Order dated in 
April 1999, the Court granted the Joint Motion, vacated the 
Board's decision and remanded the matter to the Board for 
action in accordance with the Joint Motion.  The case was 
returned to the Board and in July 1999 the veteran's 
representative was afforded an opportunity to submit 
additional argument and evidence.  In October 1999 and June 
2000 the veteran's representative provided additional 
argument.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A report from the VA Office of Inspector General 
establishes that the veteran fabricated service medical 
records he submitted to support his claim for VA benefits and 
in connection with his unsuccessful request to the Department 
of the Army for an award of a Purple Heart Medal.

3.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

4.  Statements and evidence submitted by the veteran and 
related by him to third parties in connection with his claim 
for service connection for PTSD, including statements related 
to health care professionals who have diagnosed the veteran 
as having PTSD, lack credibility and probative value.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated, the Board previously addressed this claim in a 
decision dated in September 1997, which has since been 
vacated by the Court based on a Joint Motion from the 
parties.  In the Joint Motion, it was indicated that the 
Board had not adequately considered several items of 
evidence.  Joint Motion at 24-26.  The Joint Motion indicated 
that "the Board failed to account for the above-mentioned 
evidence. . . .[and] [u]pon remand, the Board should consider 
the above-mentioned evidence in deciding whether there is 
credible supporting evidence to support the alleged 
stressors."  Joint Motion at 26.  Of necessity, the Board's 
current decision will also incorporate previously referenced 
materials from the earlier decision in complying with the 
Joint Motion of the Parties and the Court Order.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  He has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim and the 
evidence in support of the claim is presumed credible.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to the extent possible.  
Various agencies have been contacted for assistance in 
obtaining pertinent records, including usual sources of 
records and evidence such as the National Personnel Records 
Center (NPRC), the United States Army and Joint Services 
Environmental Support Group (ESG) (redesignated the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)), and the National Archives.  Contact has also 
been made with various Department of the Army agencies 
including the United States Army Judiciary, the Center of 
Military History, the United States Army Health Clinic at the 
Presidio of Monterey, California, and the Medical Department 
Activity at Fort Ord, California.

Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

There is medical evidence in this case establishing that the 
veteran has been diagnosed with PTSD and other psychiatric 
disorders.  A VA examination in May 1989 concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
and diagnosed him as having major depression, dysthymia, 
obsessive-compulsive disorder, an anxiety disorder, and a 
personality disorder, not otherwise specified with paranoid, 
avoidant and obsessive-compulsive traits.  Two VA psychiatric 
examinations in May 1992 concluded with diagnoses of PTSD, in 
addition to unipolar depression, major depression, and an 
obsessive-compulsive perfectionistic personality.  In any 
event, "[j]ust because a physician or other health care 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Official service records show that the veteran served in 
Vietnam in a noncombat military occupational specialty as a 
personnel specialist with the 101st Administrative Company of 
the 101st Airborne Division.  He was not awarded the Purple 
Heart Medal, Combat Infantryman Badge or other similar 
citation that could be accepted as conclusive evidence of the 
veteran having engaged in combat with the enemy.  This, of 
course, is not determinative of the matter.  The phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase does not apply to veterans who merely served in a 
general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statement and an almost 
unlimited variety of other types of evidence, but BVA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is 
VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).  

Based on the record in its entirety, and for the reasons to 
be discussed, the Board concludes that even though the 
veteran was in a combat zone he personally did not engage in 
combat with the enemy and the evidence does not raise a 
reasonable doubt as to this determination.  Consequently, the 
Board must examine the veteran's account of the stressful 
incidents he reportedly experienced while in Vietnam in light 
of other evidence of record for corroboration.  

On several occasions the veteran has related various 
incidents or events which he reports were stressful to him 
and which have caused PTSD.  In a VA Form 21-4138 (Statement 
in Support of Claim) dated in December 1988 the veteran 
related several stressful incidents he was exposed to while 
in Vietnam.  In Statements in Support of Claim dated in 
January 1989 the veteran related eight incidents.  In 
February 1994 the veteran submitted to the RO descriptions of 
13 events (numbered 1 through 13).  In March 1994, he offered 
a corrected a date on stressor number 10 and submitted 
descriptions of stressors numbered 14 through 20.  

Just as the "veteran's lay statement" must be corroborated by 
"credible supporting evidence," Cohen, 9 Vet.App. at 142, so 
also must the veteran's lay statement be credible.  Apart 
from whether an event actually occurred, the credibility of 
the veteran encompasses whether he actually participated, 
witnessed or was involved in any such event or incident, and 
may extend to what he now states was his reaction to the 
event at the time it occurred, and what the veteran has 
stated to others, including health care professionals, 
concerning the psychological effects of those events.  

In short, credible supporting evidence is required to 
establish that the veteran actually participated in or 
witnessed an event or incident.  Unless the veteran's 
statements are credible, even if he actually participated or 
witnessed an event or incident, little or no probative value 
can be attached to what he now states he experienced at the 
time of the event or what he states he currently experiences 
as a result.  For example, did the veteran's response to the 
events or incidents at the time they occurred involve intense 
fear, helplessness or horror (as contemplated by the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition), or "shock" as related 
by the veteran in the January 1989 statements concerning two 
incidents.  Similarly, whether the veteran presently 
experiences the guilt, nightmares and recurrent recollections 
of those events and incidents as he has related to others, 
including health care professionals, must be viewed in the 
context of the veteran's credibility.  

Significantly, the evidence includes records submitted by the 
veteran at the time of his personal hearing held in January 
1990.  At the time, he offered testimony concerning those 
statements.  He stated that,

I also, while going through some of that 
old correspondence, found copies of 
medical records that were my personal 
copy of the wounds and events that I 
believe are in file, I'll let you look at 
the originals if you. . . . 

Transcript at 2.  Later the Hearing Officer observed and 
questioned,

HO:  Oh okay.  Well, these appear to be 
originals.  Normally these would be held 
in St. Louis, but if you had them it's 
unlikely they'd have them, right?

Veteran:  Well, copies were made for me 
at the time, cause a lot of times when I 
had these injuries or falls or whatever, 
I was not with my duty station or, like 
the gas attack, the division had already 
moved north and we were gassed one night 
and depending upon the story, we either 
received a chemical rocket attack from 
the VC or the chemical bunker at the air 
base right adjacent to our compound was 
hit by an RPG and burned.

Transcript at 3.  The submitted records at the hearing appear 
to be medical records of treatment the veteran claims to have 
received following stressors he designated in 1994 as 
stressor number 2 (gas chamber illness), stressors number 3 
and 4 (RPG attacks), and stressor number 11 (chemical 
fire/gas attack(?)).  With the exception of stressor number 2 
concerning the gas chamber illness, the records appear to 
substantiate that stressors number 3, 4, 5 and 11 occurred as 
a result of enemy action.

The RO Hearing Officer questioned the authenticity of those 
documents.  In a Memorandum of March 21, 1990, the Hearing 
Officer related to the RO Adjudication Officer that:

In my opinion SMR's [service medical 
records] furnished at hearing 1-22-90 are 
forgeries prepared by the veteran.

1.  He claims to have been furnished "EM 
Copies" prepared at the same time as 
originals[.]

2.  All entries appear in similar ink and 
handwriting.

3.  No treating facility stamps shown.

4.  Signatures of treating personnel are 
absent--it is purported SM [service 
member] was furnished 15 Percodan 7-9-70 
without signature from a physician or 
anyone else.

5.  SS # [Social Security] shown instead 
of service #.

Given the significance of these records and the questions 
raised as to the authenticity, the Board referred the 
documents submitted by the veteran to the VA Assistant 
Inspector General (IG) for an analysis.  In a March 7, 1997, 
Forensic Laboratory Report, 71L-006, the Director of the IG 
Forensic Laboratory stated that the handwriting and ink on 
the four documents submitted by the veteran, which were 
designated Exhibits Q-1 through Q-4, were analyzed.  The 
results of the laboratory examinations were that:

Based upon examinations of the known 
handwriting of [the veteran], it is the 
opinion of the examiner that he is the 
author of the handwritten entries 
appearing on Exhibits Q-1, Q-2, Q-3, and 
Q-4.  There were some letter forms which 
appear to have been written in such a 
manner as to disguise the handwriting 
habits of the author on the questioned 
medical records.

Exhibits Q-1 through Q-4 were submitted 
to the United States Secret Service 
laboratory for physical and chemical 
examinations of the inks used to prepare 
the questioned medical records.  Two 
different ink formulations were found on 
Exhibit Q-1.  The first ink formulation 
matched ink formulations found on 
Exhibits Q-2 through Q-4 which were 
commercially available on the purported 
dates of the documents.  The second ink 
formation found on Exhibit Q-1 was used 
to produce the handwritten text "[redacted]" 
of the name "[redacted]," which 
was not available commercially until 
1979, 10 years after the purported date 
of the document.

After the Board received the IG report it was furnished to 
the veteran and his representative.  They were afforded an 
opportunity to submit additional evidence or argument.  In a 
statement dated June 12, 1997, the veteran stated that he 
never claimed that the documents submitted by him were 
"official U. S. Government documents."  He explained that 
he had requested a copy of these treatment records during a 
routine audit of his DA 201 file because by that time records 
of his hospital stay in Vietnam were "missing" and the 
copying "was done as a courtesy to me, by a buddy who had 
charge of the personnel records, so that I would have some 
record of what treatment I received while with the 101st." 

In a statement dated June 27, 1997, the veteran said 
notwithstanding the opinion of the examiner in the VA 
Forensic Laboratory Report that the claimant still maintains 
and believes, that to the best of his recollection and 
memory, "the EM Copies of SF 600's in dispute were created 
by an associate who had custody of the official records, near 
or shortly after the time the original records were 
created."  He conceded that he "most likely" wrote his 
given name and middle initial on Exhibit Q-1 "in order that 
no confusion would exist as to whom the documents referred."  
The veteran also pointed out that the conclusion that the ink 
on Exhibits Q-2 through Q-4 was commercially available at the 
time of the dates on the documents supported his claim 
regarding the origin of the disputed documents.  The veteran 
then took issue with the observations of the Hearing Officer 
in the Memorandum to the Adjudication Officer in March 1990.

Despite the veteran's argument submitted in June 1997, it is 
uncontroverted from the handwriting analysis that the veteran 
was the author of the records of medical care he submitted at 
his January 1990 hearing to corroborate various stressors.  
No objective evidence has been submitted by the veteran as to 
the authorship of the questioned documents.  Rather, he has 
maintained that except for adding portions of his name on 
Exhibit Q-1, so as to prevent confusion as to whom the 
documents referred, an unnamed buddy or associate who had 
custody of the records in service.  The Board attaches far 
greater probative value to the forensic laboratory report and 
the opinion of its director, and finds the veteran's 
explanations unpersuasive as to the authorship of the 
purported records.  

Based on this evidence, the Board finds that the veteran 
fabricated and submitted the medical records at the January 
1990 RO hearing to support his claim for service connection 
for PTSD, and to create the false impression that he received 
treatment during service for injuries associated with enemy 
attacks.  The Board's conclusion is also influenced, in 
significant part, by the forensic determination that portions 
of the questioned writings attributed to the veteran, 
whenever accomplished and with whatever ink was used, 
appeared to have been written in a manner to disguise the 
author's handwriting habits-a most unlikely factor if the 
documents had been innocently and routinely created by 
someone else as the veteran has asserted.  Also, some of the 
entries were dated with a date stamp, presumably to enhance 
the appearance of authenticity, and not merely the 
handwritten entries of a scribe.  

Obviously, a determination that he engaged in combat with the 
enemy, which might reasonably follow were the documents to be 
accepted as to the truthfulness of the information referenced 
therein, would be of considerable significance in providing a 
basis to allow the veteran's PTSD compensation claim.  The 
Board also observes that the veteran apparently submitted 
copies of these documents to the Department of the Army in 
support of his unsuccessful request for an award of a Purple 
Heart Medal, which would have been highly probative evidence 
for his compensation claim, but that such award was not made 
by the service department.  

Written on official government forms, the medical records 
which the Board concludes were falsely written by the veteran 
purport to document events that are at the very essence of 
his claim.  Consequently, the veteran's actions call into 
question the truth and veracity of all statements he has made 
concerning his claim and his claimed PTSD.  This extends to 
the credibility of statements he has made in connection with 
his claim to the RO and VA examiners or other health care 
professionals who have diagnosed him as having PTSD, 
implicating the truthfulness of his statements to health care 
professionals concerning alleged stressful incidents from 
Vietnam.  This would include statements and representations 
to those health care professional that those events or 
incidents were stressful to him at the time and that he 
continues to experience psychiatric symptomatology as a 
result of those events or incidents in order to obtain an 
unwarranted diagnosis of PTSD. 

As such, based on the submission of fabricated documents to 
support his claim for service connection for PTSD, the Board 
concludes that all statements and testimony the veteran has 
provided in support of his claim, and all statements made to 
others in connection with his claim are not credible, and 
therefore have no probative value.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (it is the responsibility of the 
Board to assess credibility and weight to be given evidence).  
Consequently, any diagnosis of PTSD of record, which of 
necessity must have been based on statements from the 
veteran, is unreliable and must be rejected by the Board.  

In the absence of a reliable diagnosis, the Board concludes 
that there is no basis to grant service connection for PTSD.  
In order to comply with the Court's Order following the Joint 
Motion of the Parties in this case, however, further 
discussion with respect to certain evidence is necessary.  As 
for the seven attacks verified by the ESG/USASCRUR and the 
newspaper article submitted, the Board recognizes that these 
events occurred.  However, the Board does not accept that 
they occurred as related by the veteran in his statements or 
testimony.  The ESG/USASCRUR and the newspaper article verify 
only that the attacks actually occurred, not that the veteran 
was in any way proximate to the attacks.  Having demonstrated 
his lack of veracity in creating medical records in an 
attempt to show that he was involved and that he was wounded 
or required medical attention in four of the seven attacks, 
the Board rejects any statement or testimony from the veteran 
concerning his actual involvement or engagement in combat 
with the enemy in connection with these attacks.  
Furthermore, even assuming that the veteran was in some way 
involved in or in proximity of any of the attacks, the Board 
concludes that the veteran is unreliable to truthfully 
recount to anyone either his reaction at the time of the 
attacks or, more significantly, that he has continuing 
psychological distress as a result of the attacks.  
Consequently, the Board must reject any diagnosis of PTSD 
based on the veteran's involvement in these attacks.  

With respect to the murder of [redacted], the killing of a 
Vietnamese child by [redacted], the fragging incident 
involving a soldier named [redacted], the death of his friend 
[redacted] in an airplane crash and the death of a Red Cross 
worker, the record reflects that these incidents occurred, 
but not always in the manner related by the veteran.  For 
example, the veteran related that he witnessed a soldier 
killing two Vietnamese children.  Information concerning the 
incident, however, reflects that SP5 [redacted] shot and killed 
only one individual.  As for the incident involving a soldier 
named [redacted], the veteran repeatedly stated that [redacted] was 
wounded in a fragging attempt on another individual, but 
information concerning the incident indicates that [redacted] was 
actually a suspect in the incident and was not wounded.  In 
any event, for the reasons set forth above, the Board 
concludes that the veteran is not reliable to truthfully 
recount to anyone whether he was psychologically distressed 
either at the time the incidents occurred or that he has 
continuing psychological distress as a result of these 
incidents.  Thus, the Board rejects any diagnosis of PTSD 
based on these incidents.  

As for the statements from service comrades, in general, 
these statements appear to do no more than confirm the 
occurrence of some of the incidents which are verified by 
other evidence and some contain an element of "refreshed 
recollection" which greatly diminishes their probative 
value.  The July 1996 statement from [redacted] relates 
his recollection concerning the murder of [redacted] and 
the fragging incident involving a soldier named [redacted].  
However, Mr. [redacted] relates the fragging incident involving 
a soldier named [redacted] in much the same way as the veteran: 
that [redacted] was an innocent victim who was wounded in an 
attack on another individual, rather than the unwounded 
suspect of the attack as the official records demonstrate. 

A May 1995 statement from [redacted] merely confirms an 
attack at Cam Rahn Bay in early August 1969.  A statement 
dated in August 1989 from [redacted] relates three 
incidents which are verified by other evidence, but is 
significant for relating the veteran "being injured a couple 
of times but cannot recall dates or circumstances.  One 
injury was awarded a purple heart."  The veteran's service 
medical records do not show that he was injured while in 
Vietnam, and he is not shown to have been awarded a Purple 
Heart Medal.  

Several statements dated in April 1989 were received from 
[redacted], who related that he was the veteran's NCOIC 
(Noncommissioned Officer in Charge) in Vietnam.  These 
statements relate to the occurrence of three incidents that 
are verified by other evidence: the murder of [redacted], 
the killing of a Vietnamese child by [redacted], and the 
death of [redacted].  One statement refers to the attack on 
August 2, 1970, which has been verified as having occurred, 
but relates that the veteran sustained a head wound and that 
he "suffered from many jokes and comments concerning him 
getting a Purple Heart for his wound."  Other than the fact 
that the attack occurred on that date, none of the details 
concerning the incident provided by Mr. [redacted] has been 
substantiated.  

Although various incidents related by service comrades did 
occur and have been verified by other evidence, even if they 
did not occur exactly as related, none of this evidence 
serves to restore the veteran's credibility as a result of 
the fabricated documents he submitted to support his claim in 
view of his continued denial of authorship.  Consequently, 
his statements must be rejected to the extent that he claims 
he was psychologically distressed either at the time the 
incidents occurred or that he has continuing psychological 
distress as a result of the incidents.  

In support of his claim, the veteran also submitted copies of 
portions of a journal he claims to have kept while in Vietnam 
and copies of letters purportedly written to his parents 
while he was in Vietnam.  Various entries referenced on the 
purported medical treatment records submitted at the January 
1990 RO hearing, such as March 30, July 9 and August 2, 1970, 
coincide with journal entries highlighted on the same dates 
with some marginal notations concerning wounds, apparently 
added by the veteran.  The journal entries do not refer to 
medical treatment for any of the incidents, such as the gas 
chamber training of March 30, when he "banged my knee up" 
during an "alert" on July 9 ("Oh, did we have some 
excitement this morning-a ground attack!  False alarm, 
though."), or a rocket attach during a movie on August 2, 
1970 (the "July" in the date having been crossed over with 
"August" written above the month on the journal entry).  
The authenticity of these copies of journal entries, however, 
has not been established, and for reasons previously 
discussed due to the veteran's submission of fabricated 
medical reports, the Board finds them unreliable as to the 
trustworthiness of the contents asserted therein.  

As for letters to his parents, the only reference medical 
treatment was hospitalization in late July and early August 
1970 for what a local newspaper article describes as an 
appendix operation August 5.  Further, none of the letters 
substantiates that the veteran was engaged in combat with the 
enemy.  In a letter dated August 28, 1970, the veteran wrote 
that he was "wounded again, coming back from the PX this 
time.  Ventured to close to the barb wire and tore a hole in 
my trousers."  Also included are various highlighted 
references to enemy action in other units and casualties the 
veteran became aware of, guard duty he performed, and the 
attack on Cam Ranh Bay in August 1970 after he had been 
transferred to the 22nd Replacement Battalion and 
"[f]ortunately for me, none [of the mortars] were aimed at 
the 22nd."  

The veteran also highlighted a letter of March 13, 1970, with 
reference to the "first fatality of the year" in the 
"admin company" when "someone pulled a .38 caliber 
revolver out and blew a man's brains out" during a show.  
The veteran did not say in the letter that he had witnessed 
the event.  He wrote that it had been warm enough the night 
before that he could sleep in his T-shirt.  That was well 
enough, according to the veteran, because no one could sleep 
in the company.  He also submitted an apparently unrelated 
letter of June 1975 from Ft. Riley, Kansas, referencing a 
back injury.  

Additionally, some of the incidents related by the veteran 
have not been verified.  The veteran's claim that he guarded 
Vietnamese nationals on a work detail without ammunition has 
not been verified, nor has his claim that an Army officer 
threatened him.  Nevertheless, even if some of these other 
incidents were verified as having occurred, this would not 
lead to a reasonable inference that he engaged in combat with 
the enemy or alter the unfavorable disposition of the appeal.  

In conclusion, the Board finds that any diagnosis of PTSD is 
unreliable because it must have been based on untrustworthy 
statements made by the veteran to health care professionals.  
These statements would, of necessity, have included his 
reaction to the claimed stressful incidents at the time and 
his ongoing reaction to those incidents as essential for a 
diagnosis of PTSD.  The case involves more than merely 
"shading" the truth or the understandable inconsistencies 
in recalling events that happened many years ago.  The 
veteran fabricated official documents to support his claim, 
provided inaccurate or false testimony at two hearings 
concerning these documents and, in response to document 
analysis, has continued to maintain that they were authored 
by someone else.  

In other words, even recognizing that various wartime events 
may have occurred during the veteran's Vietnam service, the 
Board cannot simply disregard the fabricated evidence in this 
case and accept other evidence as sufficient to establish 
that the veteran's current reaction to such events is 
medically sufficient for purposes of diagnosing PTSD when the 
veteran's veracity as to such matters has been discredited.  
Under the circumstances, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
The evidence is not in equipoise such that reasonable doubt 
that may be resolved in his favor.  Accordingly the claim for 
service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," 
but a remand is not a final decision.  The advice below only applies to 
issues that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date we mailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





